Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 12/29/2020. Claims 1-11, 15, 17-18, 21 and 54-61 are pending in the application. Claims 10, 11, 17,18,21,55,56,59,60 and 61 are withdrawn. 
Claims 1-9, 15,54,57,58 are rejected as set forth below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner believes the position controller to be the drive rod, drive wires, and wire guide elements as shown in Figures 13-15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 15,54,57,58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states that “the sheets are formed of a reflective film material having, on one or both sides, a metallic layer between about 0.05 µm and about 2 µm.  There is no support for this limitation in the specification as filed, and one cannot assume they are implied based on the disclosure. 
The depending claims are rejected for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9,15,54 and 57-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Some non-limiting examples include:
Claim 1 recites “a distance between each pair of bonding regions is sufficiently small such that the total heat loss arising from convective gas flow within the thermal cells is less than total heat loss arising from thermal conduction of the gas present within the thermal actuation region”. There is insufficient antecedent basis for “the total heat loss” in this claim. Furthermore, it is unclear what “sufficiently small” requires as this is a relative term. 
Claim 1 recites “a distance between each pair of bonding regions is sufficiently large, and the thermal conductivity of the sheets is sufficiently low, such that heat transfer due to thermal conduction within the sheets is less than the heat loss due to thermal conduction of the gas of the thermal actuation region”.  There is insufficient antecedent basis for “the thermal conductivity” in this claim. Furthermore, it is unclear what “sufficiently large” and “sufficiently small” require, as these are relative terms. 
Claim 1 recites “the plurality of sheets are sufficiently thin”, “materials that are sufficiently compliant” and “is made sufficiently small”. It is unclear what these require, as they are relative terms.
Furthermore, claim 1 is indefinite as the above limitations are merely used as functional limitations which fail to provide a clear-cut indication of the scope of the subject matter of the claim. 
Applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.
Claim 3 recites that the first and second surface sheets pivot when a control force is applied. It is unclear base on the specification and drawings how this is accomplished, as the position controller is never shown or described. 
Claim 6 recites the sheets of the thermal array having a curved shape. It is unclear how the thermal array having a curved shape would work in conjunction with the claimed position controller as the specification does not describe this and the drawings do not show how it is accomplished.
Claim 54 recites “the light-transmitting window elements have a first portion that is diffusely light transmitting and a second portion that is non-diffusely light transmitting”. It is unclear what this requires as it is not shown in the drawings and examiner does not know exactly what is being claimed. 
Claim 57 recites “sufficiently thin” and “sufficiently compliant”. It is unclear what these require, as they are relative terms
Dependent claims are rejected as depending from a rejected claim.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claims are being examined as best understood. 
Specification
The disclosure is objected to because of the following informalities: 
The amendment filed 12/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 states that “the sheets are formed of a reflective film material having, on one or both sides, a metallic layer between about 0.05 µm and about 2 µm.  There is no support for this limitation in the specification as filed, and one cannot assume they are implied based on the disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim 3 recites that the first and second surface sheets pivot when a control force is applied. It is unclear base on the specification and drawings how this is accomplished, as the position controller is never shown or described. 
Claim 6 recites the sheets of the thermal array having a curved shape. It is unclear how the thermal array having a curved shape would work in conjunction with the claimed position controller as the specification does not describe this and the drawings do not show how it is accomplished.
 Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the position controller pivoting the first and second sheets as claimed and the thermal array having a curved shaped with the claimed position controller as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a thermal cell array” from claim 1 which is provided in the specification with a reference character such as “a thermal cell array 115” is not shown in the drawings [see paragraph [0079] from the PgPUB].  If it is shown, please provide the proper reference character in the drawings.  Each feature claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 1, 2, 4-5, 7, 8, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaroche et al 4,694,144 in view of Suominen 4,388,354 and Anderson 4,307,768.
In regard to claim 1, Delaroche et al ‘144 disclose a variable thermal insulation assembly comprising: 
A frame (column 4, lines 29-35) that circumscribes a thermal actuation region having a gas (the device is not stated to be in a vacuum, thus it must at least contain atmospheric gas).
One or more thermal cell array units positioned within the thermal actuation region, each thermal cell array unit comprising: a first surface sheet and a second surface sheet, wherein the first and second surface sheets are similarly shaped and define a thermal cell array region there between.
A thermal cell array positioned within each thermal cell array region and coupled to the first and second surface sheets such that the thermal cell array substantially fills the thermal cell array region; wherein each thermal cell array comprises a plurality of sheets and at least two of the sheets in each thermal cell array are flexible sheets.

    PNG
    media_image1.png
    349
    760
    media_image1.png
    Greyscale

Wherein adjacent pairs of said flexible sheets are bonded together along at least one pair of bonding regions (7) that extend substantially parallel to each other such that each pair of flexible sheets defines at least one substantially longitudinally symmetrical cavity (2A) between each pair of bonding regions (7), each longitudinally symmetrical cavity being (7) one of a plurality of thermal cells.
Wherein a distance between each pair of bonding regions (7) is sufficiently small such that the total heat loss arising from convective gas flow within the thermal cells is less than total heat loss arising from thermal conduction of the gas present within the thermal actuation region.
Wherein the distance between each pair of bonding regions (7) is sufficiently large, and the thermal conductivity of the sheets is sufficiently low, such that heat transfer due to 
Wherein each of the plurality of thermal cells (formed by cavity 2A) is bonded to another thermal cell or a sheet in order to form a connected thermal cell array unit.
Wherein the plurality of sheets (shown above) are sufficiently thin and formed of one or more materials that are sufficiently compliant.
Wherein the sheets (shown above) are formed of a reflective film material having a metallic layer (8) having little thickness. (column 3, lines 50-55)
 Delaroche et al ‘144 fail to disclose:
A position controller coupled to at least one of the first and second surface sheets for applying a control force on at least one of the first and second surface sheets to expand the thermal cell array into an expanded state and compress the thermal cell array into a compressed state within the thermal actuation region to vary a volume of the thermal actuation region that is occupied by the thermal cell array units.
When the thermal cell arrays are in the expanded state by the applied control force, a gap between each surface sheet and the adjacent frame surface or surface sheet, is made sufficiently small such that the total heat loss that is attributable to gas flow through the gap is less than the total of the heat loss due to thermal conduction through the thermal cells.  
The metallic layer is between about 0.05 µm and about 2 µm 
Suominen ‘354 discloses:
A position controller (50)(60)(54)(64) coupled to (when interpreted with the broadest reasonable interpretation, a first element is "coupled to" a second element by way of one or more elements in between) at least one of the first and second surface sheets for 
Anderson ‘768 discloses:
When the thermal cell arrays are in the expanded state by the applied control force, a gap between each surface sheet and the adjacent frame surface or surface sheet, is made sufficiently small such that the total heat loss that is attributable to gas flow through the gap is less than the total of the heat loss due to thermal conduction through the thermal cells. (column 8, lines 30-52)
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Delaroche et al ‘144 to include the position controller as taught by Suominen ‘354 in order to provide a means to operate the device from an open to a closed position. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Delaroche et al ‘144 to make the gap sufficiently small as taught by Anderson ‘768 in order to restrict air flow and seal against convective heat flow. (column 8, lines 30-52)
It would have been obvious to one having ordinary skill in the art to make the film be between 0.05 µm and about 2 µm in order to provide a range of electrical conductivity for a desired heating effect, based on where the device is to be used. 
In regard to claim 2, Delaroche et al ‘144 as modified by Suominen ‘354 disclose:
Wherein the position controller ((50)(60)(54)(64), Suominen ‘354) is coupled to the one of the first and second sheets (of Delaroche et al ‘144) such that, when the control force is applied, the at least one of the first and the second surface sheets move in a direction that is normal to the one of the first and second surface sheet such that, during the 
In regard to claims 4-5, 7 and 8 Delaroche et al ‘144 discloses:
Wherein at least some of the plurality of sheets comprising the thermal array are coated on at least a first side by a layer of aluminum (8) having a thermal emissivity of less than 0.2.  (column 1, lines 55-65 state the sheets are coated with aluminum)
Wherein the frame comprises edge elements that circumscribe the thermal actuation region, and a front panel (11) and a back panel (12) coupled to the edge elements to form an enclosed panel that encloses the array.  
Wherein the front panel (11) and back panel (12) are light-transmitting window elements that are fabricated from glass. 
In regard to claim 57, Delaroche et al ‘144 as modified by Anderson ‘768 disclose:
Wherein the plurality of sheets are sufficiently thin and formed of one or more materials that are sufficiently compliant such that an average size of the gap, when the thermal cell array is in the expanded state, is less than 5 mm. (as taught by Anderson ‘768, the body and the frame are essentially flush, thus less than 5 mm)  
As best understood, claims 9 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaroche et al 4,694,144,Suominen 4,388,354 and Anderson 4,307,768 as applied to claim 8 and further in view of Wheeler 4,508,154.
In regard to claim 9, Delaroche et al ‘144/Suominen ‘354/Anderson ‘768 fail to disclose:
Wherein light- transmitting window elements are diffusely light-transmitting elements.  
Wherein the light-transmitting window elements have a first portion that is diffusely light transmitting and a second portion that is non-diffusely light transmitting such that the diffusion characteristics of the transmitted light can be controlled.
Wheeler ’154 discloses:
Wherein light- transmitting window elements are diffusely light-transmitting elements. (column 3, lines 10-13 state wholly translucent) 
Wherein the light-transmitting window elements have a first portion that is diffusely light transmitting and a second portion that is non-diffusely light transmitting such that the diffusion characteristics of the transmitted light can be controlled. (column 3, lines 10-13 state partially transparent, thus there must be some diffusely light transmitting portion and non-diffusely light transmitting portions) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Delaroche et al ‘144/Suominen ‘354/Anderson ‘768 to make the window elements with be diffusely light transmitting elements or have diffusely and non-diffusely light transmitting portions as taught by Wheeler ‘154 in order to provide a user with a desired visibility or privacy based on intended use. 
As best understood, claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delaroche et al 4,694,144,Suominen 4,388,354 and Anderson 4,307,768 as applied to claim 7 or 8 and further in view of Slattery 2,276,425.
In regard to claim 15, Delaroche et al ‘144/Suominen ‘354/Anderson ‘768 fail to disclose:
Wherein an inner surface of at least one edge element has a reflectivity of at least 80% for visible and infrared light.  
Slattery ‘425 disclose:
An inner surface (14a) of an element (14) has a reflectivity. (column 2, lines 50-51 state highly reflective)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Delaroche et al ‘144/Suominen ‘354/Anderson ‘768 to make the inner 
Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. In response to applicant’s argument regarding the 112 rejection of claim 3, the examiner respectfully disagrees. While the specification states a general pivoting motion of the device, there is no description of how this is accomplished. Applicant states one having ordinary skill in the art would know how to provide a pivoting motion, but not such position controller is ever shown or disclosed.  Similarly, no mechanism for the curved unit or shown or disclosed. 
In response to applicant’s arguments regarding the use of “sufficiently”, this is addressed in the 112 rejeciton above. Applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function.
In regard to applicant’s argument that it would not be obvious to modify Delaroche to use a metallic layer that is between about 0.05 µm and about 2 µm, the examiner respectfully disagrees. As . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMY C RAMSEY/               Examiner, Art Unit 3634           
                                                                                                                                                                              /DANIEL P CAHN/Primary Examiner, Art Unit 3634